In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated May 26, 1998, which granted the plaintiff’s motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
There are material issues of fact as to whether the plaintiff was improperly driving her vehicle in a parking lane or otherwise driving in a negligent manner (see, e.g., Mogil v Gorgone, 225 AD2d 674). Thus, the plaintiff’s motion for partial summary judgment on the issue of liability is denied. S. Miller, J. P., Santucci, Friedmann and Florio, JJ., concur.